         Case 2:18-cr-00141-JAD-EJY Document 61 Filed 01/22/21 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    TRAVIS LEVERETT
     Assistant United States Attorney
4    501 Las Vegas Blvd., South, Suite 1100
     Las Vegas, Nevada 89101
5    Tel: 702-388-6522
     Fax: 702-388-6698
6    Travis.Leverett@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8
                                       DISTRICT OF NEVADA
9                                                         Case No.: 2:18-cr-00141-JAD-EJY
     UNITED STATES OF AMERICA,
10                  Plaintiff,                            STIPULATION TO CONTINUE
                                                          SENTENCING DATE
11           v.
                                                          (Second Request)
12   RIGOBERTO CALDERON-MOLINA,
                    Defendant.
13

14           IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A. Trutanich,

15   United States Attorney, and Travis Leverett, Assistant United States Attorney, counsel for the

16   United States of America, and Todd M. Leventhal, Esq., counsel for Rigoberto Calderon-

17   Molina, that the Sentencing date currently scheduled for January 25, 2021 at 11:00 a.m. be

18   continued to a time convenient to this Court, but no sooner than 30 days from the date of this

19   stipulation.

20           The Stipulation is entered into for the following reasons:

21           1.     The defendant is in custody and does not object to the continuance.

22           2.     The parties agree to the continuance.

23           3.     The requested time is not for purposes of delay. Counsel for the government

24   needs additional time to review and respond to the defendant’s sentencing memorandum.
        Case 2:18-cr-00141-JAD-EJY Document 61 Filed 01/22/21 Page 2 of 3




1         This is the second stipulation to continue the Sentencing date.

2         DATED: January 22, 2021

3    Submitted By: LEVENTHAL & ASSOCIATES, PLLC

4

5    By   /s/ Todd M. Leventhal                    By      /s/Travis Leverett
6    TODD M. LEVENTHAL                             TRAVIS LEVERETT
     Counsel for Defendant                         Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
         Case 2:18-cr-00141-JAD-EJY Document 61 Filed 01/22/21 Page 3 of 3




1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3
     UNITED STATES OF AMERICA,                            Case No.: 2:18-cr-00141-JAD-EJY
4                   Plaintiff,                            ORDER
5           v.
     RIGOBERTO CALDERON-MOLINA,
6
                    Defendant.
7

8                                        FINDINGS OF FACT

9           Based on the pending stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11          1.      The defendant is out of custody and does not object to the continuance.

12          2.      The parties agree to the continuance.

13          3.      Counsel for the government needs additional time to review and respond to the

14                  defendant’s sentencing memorandum.

15          4.      Additionally, denial of the continuance could result in a miscarriage of justice.

16                                              ORDER

17          IT IS FURTHER ORDERED that the sentencing hearing currently scheduled for

18   January 25, 2021, at the hour of 11:00 a.m., is vacated and continued to March 15, 2021, at

19   the hour of 10:00 a.m.

20      DATED this 22nd day of January 2021.

21

22                                                __________________________________
                                                   Honorable Jennifer A. Dorsey
23                                                 United States District Court Judge

24

                                                      3
